Title: Philip R. Fendall to James Madison, 30 November 1833
From: Fendall, Philip Richard
To: Madison, James


                        
                            
                                Respected Sir,
                            
                            
                                
                                    Office of the American Colonization Society, Washington,
                                
                                November 30. 1833.
                            
                        
                        It again becomes my duty, in the absence of Mr. Gurley, to trouble you with a request for your signature to
                            certificates of life-membership in this Society.
                        A large number of them is forwarded by the mail bringing this letter; But it is neither expected nor
                            necessary that you should sign them all immediately. The purpose of the Society will be effected, if you will be so good
                            as to sign them at your leisure, and to transmit them occasionally to this office. Deeply participating in the sentiments
                            of gratitude and veneration which are felt for you by our common country and by mankind, I am, Sir, Your Fellow Citizen,
                        
                            
                                Philip R. Fendall,
                            
                        Assistant Secretary
                    